         Case 2:00-cr-00291-GJP Document 255 Filed 09/10/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
                                              :
            v.                                :      CRIMINAL NUMBER 00-291
                                              :
                                              :
ADAM BENTLEY CLAUSEN                          :

                          MOTION TO WITHDRAW AS COUNSEL

       The Federal Community Defender Office for the Eastern District of Pennsylvania

(“FCDO”) respectfully moves to withdraw as counsel for Movant, Adam Bentley Clausen and

states the following in support:

       1.        The FCDO was appointed to represent Movant for the purpose of litigating a 28

U.S.C. § 2255 Motion seeking relief from his 18 U.S.C. § 924(c) conviction(s) pursuant to

Johnson v. United States, 135 S. Ct. 2551 (2015).

       2.        Movant has advised the FCDO that he no longer wishes for our office to represent

him for the litigation of his § 2255 Motion; accordingly, the FCDO respectfully requests leave to

withdraw as counsel for Movant.

       WHEREFORE, for the reasons stated above, it is respectfully requested that the Court

grant the instant Motion and remove the Federal Community Defender Office for the Eastern

District of Pennsylvania as counsel for Movant, Adam Bentley Clausen.


                                                     Respectfully submitted,


                                                     /s/ Nina C. Spizer
                                                     NINA C. SPIZER
                                                     Chief, Trial Unit
        Case 2:00-cr-00291-GJP Document 255 Filed 09/10/19 Page 2 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :
                                        :
                                        :
         v.                             :      CRIMINAL NUMBER 00-291
                                        :
                                        :
ADAM BENTLEY CLAUSEN                    :

                                      ORDER


      AND NOW, this ______ day of _____________________, 2019, it is hereby ORDERED

that the Motion to Withdraw as Counsel is GRANTED. The Federal Community Defender Office

for the Eastern District of Pennsylvania is hereby REMOVED as counsel for Movant, Adam

Bentley Clausen.



                                        BY THE COURT:



                                        THE HONORABLE ROBERT F. KELLY
                                        Senior United States District Court Judge
          Case 2:00-cr-00291-GJP Document 255 Filed 09/10/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE


         I hereby certify that the foregoing was served via Electronic Court Filing to the office of

United States Attorney’s Office, Suite 1250, 615 Chestnut Street, Philadelphia, Pennsylvania

19106.


         I further certify that a copy of the foregoing was served via regular mail upon the

following person:


                                           Adam Clausen
                                         Reg No. 54213-066
                                            FCI McKean
                                           P.O. Box 8000
                                         Bradford, PA 16701




                                                       /s/ Nina C. Spizer
                                                       NINA C. SPIZER
                                                       Chief, Trial Unit

Date: September 10, 2019
